        Case 3:20-cv-08150-JJT Document 27 Filed 11/13/20 Page 1 of 4



 1   Brett A. Shumate (pro hac vice)
     Kaytlin L. Roholt (pro hac vice)
 2   JONES DAY
     51 Louisiana Avenue, N.W.
 3   Washington, D.C. 20001
     Telephone: 202.879.3939
 4   Facsimile: 202.626.1700
     E-Mail: bshumate@jonesday.com
 5            kroholtlane@jonesday.com
 6   Brett W. Johnson (#021527)
     Anthony T. King (#027459)
 7   Ryan J. Regula (#028037)
     SNELL & WILMER L.L.P.
 8   One Arizona Center
     400 E. Van Buren, Suite 1900
 9   Phoenix, Arizona 85004-2202
     Telephone: 602.382.6000
10   Facsimile: 602.382.6070
     E-Mail: bwjohnson@swlaw.com
11           aking@swlaw.com
             rregula@swlaw.com
12
     Counsel for Defendant National
13   Republican Senatorial Committee
14
15                        IN THE UNITED STATES DISTRICT COURT
16                                 FOR THE DISTRICT OF ARIZONA
17
18   Brenda Whittaker, individually and, on
     behalf of all others similarly situated,     No. 3:20-cv-08150-PCT-JJT
19
                      Plaintiff,                  NATIONAL REPUBLICAN
20                                                SENATORIAL COMMITTEE’S
            v.                                    SECOND SUPPLEMENTAL BRIEF
21                                                IN SUPPORT OF ITS MOTION TO
     National Republican Senatorial Committee,    DISMISS UNDER RULE 12(b)(6) OR
22   a District of Columbia non-profit            TO STAY PROCEEDINGS
     organization,
23                                                (Oral Argument Requested)
                      Defendant.
24
25
26
27
28
        Case 3:20-cv-08150-JJT Document 27 Filed 11/13/20 Page 2 of 4



 1          Defendant National Republican Senatorial Committee (NRSC) respectfully submits
 2   this second supplemental brief in support of its Motion to Dismiss or Stay.
 3    I.    ARGUMENT
 4          In Lindenbaum, v. Realgy, LLC, No. 1:19 CV 2862, 2020 WL 6361915 (N.D. Ohio
 5   Oct. 29, 2020), the United States District Court for the Northern District of Ohio agreed
 6   with the opinion in Creasy v. Charter Communications, Inc., No. CV 20-1199, 2020 WL
 7   5761117 (E.D. La. Sept. 28, 2020), regarding the impact of the Supreme Court’s decision
 8   in Barr v. American Association of Political Consultants, 140 S. Ct. 2335 (2020), in cases
 9   seeking to impose retroactive TCPA liability. A copy of the Lindenbaum decision is
10   attached hereto as Exhibit A.
11          As in Creasy, the plaintiff in Lindenbaum alleged that the defendant violated
12   § 227(b)(1)(A)(iii) of the TCPA before Political Consultants. The court dismissed the case
13   because “the statute at issue was unconstitutional at the time of the alleged violations.”
14   2020 WL 6361915, at *7. Indeed, “at the time defendants engaged in the speech at issue,
15   defendant was subject to an unconstitutional content-based restriction.” Id. To impose
16   retroactive liability on the defendant would “raise its own set of equal treatment concerns—
17   the very concern raised by the [Political Consultants] dissent.” Id. (citing Grayned v. City
18   of Rockford, 408 U.S. 104, at n.2). The court could not enforce the severed version of the
19   TCPA to impose retroactive liability on the defendant because the Supreme Court’s
20   “severance of the government-debt exception applies only prospectively.” Id. at *3.
21          Creasy and Lindenbaum support the NRSC’s argument that Plaintiff’s complaint
22   should be dismissed.
23      III. CONCLUSION
24          For these reasons, and all of the reasons set forth in the NRSC’s prior briefing, the
25   NRSC respectfully requests that the Court dismiss Plaintiff’s complaint with prejudice or,
26   in the alternative, stay this case pending the Supreme Court’s decision in Facebook, Inc. v.
27   Duguid.
28


                                               -1-
     Case 3:20-cv-08150-JJT Document 27 Filed 11/13/20 Page 3 of 4



 1      DATED this 13th day of November, 2020.
 2
 3                                        SNELL & WILMER L.L.P.
 4
 5                                    By:/s/ Anthony T. King
                                          Brett W. Johnson
 6                                        Anthony T. King
                                          Ryan J. Regula
 7                                        One Arizona Center
                                          400 E. Van Buren, Suite 1900
 8                                        Phoenix, Arizona 85004-2202
 9
                                          JONES DAY
10
                                          Brett A. Shumate (admitted pro hac vice)
11                                        Kaytlin L. Roholt (admitted pro hac vice)
                                          51 Louisiana Avenue, N.W.
12                                        Washington, D.C. 20001
                                          Telephone: 202.879.3939
13                                        Facsimile: 202.626.1700
                                          E-Mail: bshumate@jonesday.com
14                                                 kroholtlane@jonesday.com
15                                        Attorneys for Defendant National
                                          Republican Senatorial Committee
16
17
18
19
20
21
22
23
24
25
26
27
28


                                       -2-
         Case 3:20-cv-08150-JJT Document 27 Filed 11/13/20 Page 4 of 4



 1                                  CERTIFICATE OF SERVICE
 2            I hereby certify that on November 13, 2020, I electronically transmitted the attached

 3   document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a

 4   Notice of Electronic Filing to the CM/ECF registrants on record.

 5
 6
 7                                                 s/ Audrey Dodgin
 8   4818-3031-9314

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -3-
